 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                       ***
 4   WILBERT REESE AND MARCO ODDS,                                  Case No. 2:19-CV-01468-GMN-EJY
 5                  Plaintiffs,
                                                                                    ORDER
 6          v.
 7   GREAT WEST CASUALTY COMPANY,
     MILLER TRANSPORTATION SERVICES,
 8   INC., and LEROY CALDWELL,
 9                  Defendant.
10

11          Before the Court is the Motion to Quash FRCP 30(b)(6) Deposition Subpoena, to Quash or
12   Modify the Deposition Production Request, and for a Protective Order under FRCP 26(c) filed by
13   Non-Parties Medport LA, LLC (“Medport LA”) and Medport Billing, LLC (“Medport Billing”). 1
14   ECF No. 1. Medport’s Motion was filed on August 22, 2019. As of the date of this Order no
15   response to Medport’s Motion has been filed by any of the parties to this dispute.
16          United States District Court for the District of Nevada, Local Rule 7-2(d) states: “The failure
17   of an opposing party to file points and authorities in response to any motion, except a motion under
18   Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the motion.”
19          Accordingly,
20          IT IS HEREBY ORDERED that ECF No. 1, Non-Parties Medport LA, LLC and Medport
21   Billing, LLC’s Motion to Quash FRCP 30(b)(6) Deposition Subpoena, to Quash or Modify the
22   Deposition Production Requests, and for a Protective Order under FRCP 26(c), is GRANTED as
23   follows: The Subpoena to Testify in a Civil Action issued to Medport LA, LLC and/or Medport
24   Billing, LLC, together with documents to be produced pursuant to Exhibit A to the Subpoena, issued
25   collectively by Defendants is quashed.
26

27

28   1
            Medport LA and Medport Billing are collectively referred to herein as “Medport.”
                                                           1
 1          IT IS FURTHER ORDERED that the request for a protective order is not decided by the

 2   Court as it is rendered moot.

 3

 4          DATED: September 18, 2019

 5

 6

 7
                                             ELAYNA J. YOUCHAH
 8                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
